﻿At the outset it gives me great pleasure to congratulate you, Sir, on your election to the presidency of the forty-fifth session of the General Assembly. I am confident that you are going to preside efficiently and successfully over the work of this session. I need not remind of the close ties that bind our two countries on every level. 
On this occasion I should also like to commend the outgoing President of the General Assembly, Ambassador Garba, to whose friendly country, Nigeria, we are bound by ties of friendship and co-operation.
Also, I should like to extend our warm greetings to the Secretary-General, Mr. Javier Peres de Cuellar, and express our appreciation for his devotion to the cause of peace and his sincere concern over the suffering of my country, Lebanon. I should also like to pay tribute to the outstanding role played by our international organisation under his leadership in tackling various regional and international issues. Thanks to the United Nations, smaller nations are given hope that under international law and norms of conduct their rights are protected.
I welcome Namibia, the new member of the United Nations, whose independence was the culmination of a ceaseless struggle by its people, in conjunction with an effective role played by our international organisation in developing the machinery that realised that independence. As to Liechtenstein, we welcome it to the fold, wishing its delegation every success.
Lebanon is in the forefront of nations which uphold and believe in the Charter and the principles on which it is based. We also consider the United Nations, the alma mater of all international organisations, as the natural and appropriate forum for all peoples of the world in their pursuit of peace and security, stability and orderliness in international relations. Hence, we do not want Lebanon to witness in any way the failure of the United Nations either in resolving certain problems that beset small nations or implementing resolutions adopted by it or any of its organs.
For 15 years, Lebanon has been in the throes of as intractable crisis, the repercussions, manifestations and dimensions of which have brought it on numerous occasions to the attention of the Security Council, which adopted a series of resolutions yet to be implemented. Meanwhile, the Lebanese crisis has grown in intensity and reached its peak in the stifling economic plight that Lebanon now suffers, not to mention the social and human tragedies and tribulations suffered by its people and the dangers that beset this small country and threaten its integrity and very existence.
In 1978, Israel invaded south Lebanon in the so-called Litani Operation and occupied large tracts of Lebanese soil, most of which are still under its control. The Security Council adopted resolutions 425 (1978) and 426 (1978) in the wake of that large-scale aggression wherein the Security Council called for the immediate and unconditional withdrawal of the Israeli forces from Lebanese territory and set up the United Nations Interim Force in Lebanon (UHIFIL), which was entrusted with the task of ensuring the complete withdrawal of the invading forces from Lebanese territory. UMIFIL, within the capabilities available to it, played a vital and constructive role which earned it the respect and gratitude of the Lebanese people. That force, however, was not enabled to fulfil the basic mandate entrusted to it, namely, that of ensuring the withdrawal of forces of aggression from Lebanese territory.
Meanwhile, two earnest attempts were made to send units of the Lebanese army, with the approval of the United Nations Secretariat and that of the UNIFIL Command in south Lebanon, in order to make headway in implementing United Nations resolutions in accordance with a specific plan aimed at enabling the Lebanese Government to restore its authority over certain parts of the occupied territory. The first attempt was made in 1978, when the Lebanese Government sent army units to the south through the eastern sector. These were stopped short of the occupied area under a barrage of bombardment by the Israeli forces and their proxies. 
The second attempt was made in 1979 when the Lebanese Government sent a battalion to the coastal area to operate under the UNIFIL umbrella and participate in the implementation of a plan that aimed at liberating certain parts of the occupied area and placing them under UNIFIL control. Again, heavy shelling by Israeli forces and their puppets prevented the Lebanese battalion from reaching its assigned position.
Since then, Security Council resolution 425 (1978) has remained unimplemented, and its future seems to be limited to regular meetings of the Security Council to renew the mandate of UNIFIL for another period of time.
In the meantime, Lebanon has been the victim of repeated acts of aggression by land, sea and air which have claimed the lives of many innocent civilians and wreaked havoc on our infrastructure, property, installations and public utilities.
In 1982, Israel launched total war against Lebanon by breaking through the UNIFIL lines. It occupied large areas of Lebanese soil including, at that time, the capital, Beirut. In waging that war, Israel used the very latest state-of-the-art instruments of annihilation, indiscriminate killing and devastation unscrupulously and with extreme brutality and impunity.
The Israeli operations included the detention and kidnapping of many Lebanese citizens, a large number of whom still languish in Israeli jails and in prisons built inside the occupied Lebanese territory. Some of those prisons are inaccessible even to international humanitarian organisations such as the International Committee of the Red Cross.
Israel also confiscated Lebanese water resources in the South, including the tributaries of the Wazzani and Hasbani rivers. Lebanon has repeatedly voiced its concern over Israel's ambitions to grab yet more of Lebanon's water resources.
The forces of occupation have created and continue to create a new fait accompli situation in the occupied areas. This is reflected in Israel's economic and social annexation of the border strip through a series of calculated measures that prove Israel has no intention of pulling out its forces of occupation in any foreseeable future. Those measures also indicate Israel's determination to isolate the border area from the Lebanese heartland and thus thwart action in the area by official Lebanese organs.
The Lebanese living under the yoke of occupation suffer the most hideous kinds of oppression and persecution. These practices, which run counter to the most rudimentary principles of human rights, have been the subject of repeated condemnations by the Commission on Human Rights in Geneva.
The popular response to the Israeli occupation has been the emergence and growth of a valiant determined resistance movement through which the Lebanese people continue to assert their natural and legitimate right to freedom and sovereignty over their land and show their determination to regain that right regardless of the sacrifices involved.
As for the Lebanese Government, its only option has been to complain to the Security Council. The Security Council adopted several resolutions which condemned the Israeli aggressor. However, such condemnation has been to no avail. On several occasions, the Council even failed to adopt resolutions of condemnation because of the right of veto. In any case, Lebanon has not been able to obtain a single Security Council resolution imposing sanctions against the aggressor State.
In the last phase of the crisis, the Arab group laudably undertook to tackle the Lebanese question. The Arab summit conference, meeting in Casablanca, Morocco, decided to set up the Tripartite High Committee, composed of the King of Saudi Arabia, the King of Morocco and the President of Algeria. The Committee was entrusted with the task of addressing the situation in Lebanon and finding an effective solution to the problem that would deal with all its various dimensions. 
The Committee's efforts came to fruition in a meeting held in the Saudi Arabian city of Taif under the auspices of the Committee and with the direct support of Syria; the meeting resulted in an agreement known as the Document of National Accord.
That was the starting point for the revival of our constitutional institutions. That process started with the election of the Speaker and the bureau of Parliament. This signalled the resumption of Parliament's activities after an interruption that had lasted nearly a year and was followed by the election of a new President of the Republic after that office had remained vacant for almost 14 months. A national unity Government was formed and the contents of the Document of National Accord provided its programme of action and has been translated into a constitutional law that has been ratified recently by the Lebanese Parliament.
However, the former commander of the Lebanese army persisted in his mutinous stand against legitimacy, thus leaving the country prey to division and in fighting the country's administration remained factionali2ed to a certain extent. Public facilities and many State resources continued to be usurped, while half the army, together with the bulk o. its equipment and supplies, remained confiscated.
Lebanon was left with bleak prospects and exposed to imported crises.
Here again the United Nations took sound, laudable positions which confirmed the international community's support for the legitimate Lebanese authorities through assistance in implementing the Taif agreement, condemnation of the mutiny against legitimacy and calling on all parties to adhere to the Taif agreement.
When Iraq invaded the State of Kuwait we took a clear explicit and principled stand. We strongly denounced the action, since it constituted a flagrant violation of international law, norms and instruments, especially the Charters of the United Nations and of the League of Arab States. Moreover, as a matter of principia, we cannot concede the right of the strong to swallow up the weak or of the large to ruin the snail. Otherwise the law of the jungle would prevail in international relations to the detriment of weaker and smaller nations such as my own.
It is worth mentioning that the crisis resulting from Iraq's invasion of Kuwait has had catastrophic economic end social effects on the internal conditions in Lebanon. This prompted us to undertake exceptional efforts with a view to ensuring the inclusion of Lebanon on the list of States adversely affected and in need of urgent foreign aid.
The crisis has created regions and global tensions, as is evident from the mobilisation of major international military forces in the Arab region. This sets the region atop a volcano on the verge of a massive eruption. If the invasion had resulted only in plunging the Arab nations into great divisions, if it had only brought enormous international military forces and infinite danger to the region, that alone would have been reason enough to condemn Iraq's invasion of Kuwait. Hence our support for all resolutions adopted in the framework of the League of Arab States, at the level of the summit and at that of Foreign Ministers, and for all the resolutions of the Security Council. 
However, when we recall all relevant Security Council resolutions, especially resolution 661 (1990) which provides for the imposition of international sanctions against Iraq to deter its aggression, we cannot but recall once more the Lebanese situation. Since 1978, Lebanon has been the victim of aggression by Israel, which has continued to flout the resolutions of the Security Council. Resolution 425 (1978) has remained unimplemented for more than 12 years. Numerous other resolutions subsequently adopted by the Security Council have met a similar fate.
Therefore, just as we have supported Security Council resolution 661 (1990) imposing sanctions against Iraq for its occupation of Kuwait. we have repeatedly called in the past and we call again today for the application of the provisions of Chapter VII of the United Nations Charter against Israel for its continued occupation of Lebanese territory in violation of international law and international instruments. and in defiance of the international will expressed through the resolutions of the United Nations and the Security Council. In doing so, we are merely giving voice to our belief that the international Organisation must remain the natural refuge for those nations which fall victim to aggression. If we respect the resolutions of the United Nations, it is because we believe that they are just. In international justice, there must be no double standard.
We cannot mention Lebanon without speaking of Palestine, the most chronic of all the explosive issues in the Arab region, in the Middle East, even in the world. The right of Palestinians to national determination is a self-evident human right. How can the United Nations realise its lofty mission on behalf of human civilisation or endeavour to lay down the foundations of justice. Stability and peace in the world while the Palestinian population remain displaced, exiled from homeland and deprived of the most rudimentary of human rights, namely, the right to self-determination? 
Until such time as Israel recognizes the right of Palestinians to self-determination, it is no wonder that they should continue their glorious intifadah against occupation, usurpation and injustice. In defiance of every method of oppression and abuse, the Palestinian people continue to reject Israel's expansionist policy of settler-colonialism at the expense of their self-evident right to existence.
The records of the United Nations are replete with resolutions relevant to the question of Palestine. Is it not time for the international Organisation to take decisive and effective measures in order to compel Israel, the aggressor State, to heed its resolutions on this question?
My people, like every other people in the Arab region, is gravely concerned about Jewish emigration from the Soviet Union and elsewhere to the occupied land of Palestine and the threat that this migration poses to the right of the Palestinian people to their land and to the stability of the whole region. My people, like every other people in the Arab region, live under the terrible threat arising from the acquisition by Israel of nuclear weapons, especially in view of the aggressive and expansionist nature of its policies. Therefore, it is no wonder that we associate ourselves with those who have already called for the declaration of the Middle East region as a zone free of weapons of mass extermination, namely nuclear bombs, in the interests of world peace.
Lebanon stands today at the threshold of a new age, hoping that it will be one of stability, peace and reconstruction. Today, Lebanon needs the support of the international community in order for it to be able to cross this threshold. It will also need the support of the international community tomorrow and day after tomorrow in order for it to regain its health and strength and resume the process of growth and reconstruction. 
Hence, Lebanon's insistence that the international community should continue to support it in liberating its soil from Israel's occupation through the implementation of resolution 425 (1978) which was adopted by the Security Council 12 years ago. There can be no peace or stability in Lebanon so long as Israel's aggression against it persists. This also implies the lifting of Israel's hand from the water resources in southern Lebanon.
My country, Lebanon, is now seeking the necessary foreign assistance to cope with the tragic social and economic crisis which engulfs it, be it the result of the accumulated effects of 15 years of bloody events or the serious consequences of the Gulf crisis.
Lebanon attaches great importance to the success of the project called the International Fund to Assist Lebanon, sponsored by the High Arab Committee, which alms at organising joint international action in support of the large-seal· reconstruction effort that Lebanon has to undertake, God willing, in the coming stag· of stability and peace.
If things proceed as planned on those levels, Lebanon, reborn, will be the best living proof of the historic achievements heralded by the international community through its solidarity, firm determination and sound orientation.
My country, Lebanon, wounded and bleeding, has remained, even under the bleakest of conditions, conscious of its responsibilities towards the international community and has never renounced the aspiration to resume its constructive, creative and natural role in the service of progress and peace in regional and international arenas.
We hope that the era of international detente, the dawn of which we are witnessing today, will usher in a relaxation in international relations, engender peaceful solutions for the regional problems of the world and put a decisive end to power rivalry at the expense of the interests of the small, peace-loving nations. We hope that the understanding between the two super-Powers will be the launching pad for a new order that will be based on the consolidation of the rule of international law and the strengthening of its machinery, especially the United Nations.
